DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lines 2-3 recites “a plurality of kinds of information collection patterns”. It is unclear to the examiner what comprises “a kind of information collection patterns” and as presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claim indefinite. The addition of the word “kind” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. The specifications do not make it clear to the examiner what comprises a “kind of information collection patterns”. Appropriate correction is required. The same rational applies to claims 13 and 19.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,307,046 B2 (app# 16/606,300). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the conflicting claims is minor and does not distinguish the overall appearance of the claims of one over the other.
The table below provides the contrast between the independent claims of application  #17/686,605 and application #16/606,300 as shown in bold.

Application #16/606,300
Application  #17/686,605
Claim 1: A server system to operate a guidance system, the server system comprising a processor configured to: acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle;
Claim 1: A server system to operate a guidance system, the server system comprising a processor configured to: acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle;
-recognize vehicle information on the vehicle from the image data by image recognition with template matching;
- recognize vehicle information on the vehicle from the image data by image recognition with template matching;
- collect from information databases vehicle-related information on the vehicle based on the vehicle information;
- collect from information databases vehicle-related information on the vehicle based on the vehicle information;
- derive a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination;
- derive a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination;
- and notify via the communication network the user terminal of a response including at least the ride suitability derived, wherein when the vehicle is not uniquely discriminated by the image recognition performed on the image data by template matching, the processor acquires, as a result of the image recognition, at least two of a vehicle type as different modes of transportation, a service line, an operating company, a vehicle position, and a vehicle-specific number, collects from the information databases the vehicle-related information on the vehicle based on the result of the image recognition including the at least two of the vehicle type as the different modes of transportation, the service line, the operating company, the vehicle position, and the vehicle- specific number in combination as a key information, recognizes uniquely the vehicle by the collected information, and derives the ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination.
- and notify via the communication network the user terminal of a response including at least the ride suitability derived, wherein, when the vehicle information as a key information is not recognized from the image data by the image recognition, the processor selects, based on the vehicle information that is not recognized, one or more images as a sample image indicating a sample(s) of an image suitable for obtaining the vehicle information, and notifies the one or more images to the user terminal via the communication network.
Claim 4: The server system according to claim 1, wherein, when the vehicle information is not recognized from the image data received from the user terminal, the processor notifies a sample image(s) indicating a sample of an image from which the vehicle information is recognizable to the user terminal via the communication network.
Claim 7: The server system according to claim 1, wherein, when the vehicle is not uniquely discriminated by the image recognition performed on the image data by template matching, the processor acquires, as a result of the image recognition, at least two of a vehicle type as different modes of transportation, a service line, an operating company, a vehicle position, and a vehicle-specific number, collects from the information databases the vehicle-related information on the vehicle based on the result of the image recognition including the at least two of the vehicle type as the different modes of transportation, the service line, the operating company, the vehicle position, and the vehicle-specific number in combination as the key information, recognizes uniquely the vehicle by the collected information, and derives the ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination.


The critical difference between app #17/686,605 and app #16/606,300 is provided in bold as shown in the table above. Both patent applications have the same scope, are patentably indistinct inventions, and are commonly owned, wherein the claims in the present application includes the same language as in app #16/606,300 . A critical difference between both applications lies in the body of the claim in app #17/686,605 which includes the limitation ”the processor selects, based on the vehicle information that is not recognized, one or more images as a sample image indicating a sample(s) of an image suitable for obtaining the vehicle information” while app #16/606,300 does not include this limitation in the independent claims, it is included in claim 4 of app #16/606,300. Since claims 1 and 4 of #16/606,300 are identical to independent claim 1 of the present application (#17/686,605), the claims 1-20 are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,307,046 B2 (app# 16/606,300).

Furthermore, the body of the claim in #16/606,300 includes the limitation “the processor acquires, as a result of the image recognition, at least two of a vehicle type as different modes of transportation, a service line, an operating company, a vehicle position, and a vehicle-specific number, collects from the information databases the vehicle-related information on the vehicle based on the result of the image recognition including the at least two of the vehicle type as the different modes of transportation, the service line, the operating company, the vehicle position, and the vehicle- specific number in combination as a key information, recognizes uniquely the vehicle by the collected information” while app #17/686,605 does not include this limitation in the independent claims. However, this limitation is present in claim 7 of app #17/686,605. Since claims 1 and 7 of the present application (app #17/686,605) are identical to independent claim 1 of app #16/606,300, then the claims are rejected on the grounds of non-statutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 9, and 15, the claims recite “acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle”, “recognize vehicle information on the vehicle from the image data by image recognition with template matching”,  “collect from information databases vehicle-related information on the vehicle based on the vehicle information”,  “derive a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination”, “selects, based on the vehicle information that is not recognized, one or more images as a sample image indicating a sample(s) of an image suitable for obtaining the vehicle information,” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, regarding claim 1, 9, and 15, the limitation “acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle” in the context of the claim encompasses the user collecting information regarding a guidance request. The step of collecting information is deemed a mental process. Furthermore, the step of “recognizing vehicle information on a vehicle from the image data” in the context of the claim encompasses a user looking at the image data and identifying the vehicle information from that image data. Since this limitation can be done in the mind (i.e. looking at a piece of paper and comparing information), then this limitation recites an abstract idea. The claim limitation “collect from information databases vehicle-related information on the vehicle based on the vehicle information” encompasses the user collecting information regarding vehicle-related information from a database. The step of collecting information is deemed a mental process. The step of “derive a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination” in the context of the claim encompasses the user determining whether the ride is suitable to reach the intended destination using the collected information. In the context of the claim, the user can merely look at a bus city map and identify the destination of the bus (i.e. using the collected information to identify the bus). Furthermore, the claim limitation “selects, based on the vehicle information that is not recognized, one or more images as a sample image indicating a sample(s) of an image suitable for obtaining the vehicle information” in the context of the claims encompasses the user choosing an image (i.e. selecting), whereas the process of selecting an image based on vehicle information can be done my merely looking at an image and comparing it with vehicle information and selecting the image wherein vehicle information is not recognized. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claims 2, 10, and 16, the claim limitation “wherein the processor is configured to derive, when referring to the vehicle-related information and the intended destination to derive the ride suitability, a ride suitability indicating whether or not the vehicle is suitable as a route for reaching the intended destination compared with another route” in the context of the claim encompasses the user comparing data from the vehicle-related information to route data and comparing the data to check if the vehicle is suitable. Since this can be done on a piece of paper by comparing information, this claim falls under the “mental process” grouping of abstract idea and therefore recites an abstract idea.
Regarding claim 3, 11, and 17, the claim limitation “wherein the processor is configured to receive a plurality of pieces of image data for one guidance request as the guidance request received from the user terminal via the communication network, and wherein the processor is configured to acquire the vehicle information on one vehicle based on the plurality of pieces of image data by the image recognition” in the context of the claim encompasses a user collecting information. This claim falls under the “mental process” grouping of abstract idea and therefore recites an abstract idea.
Regarding claim 4, the claim limitation, “receive a still image and/or a moving image as the plurality of pieces of the image data for the one guidance request received from the user terminal via the communication network, and acquire the vehicle information on one vehicle based on at least one moving image by the image recognition” in the context of the claim encompasses a user collecting information. This claim falls under the “mental process” grouping of abstract idea and therefore recites an abstract idea.
Regarding claim 5, 12, and 18, the claim limitation, “wherein the processor is configured to refer to a database in which the vehicle information provided by public transportation and the vehicle-related information are associated with each other, to thereby acquire the vehicle-related information based on the vehicle information as the key information” in the context of the claim encompasses a user collecting information. This claim falls under the “mental process” grouping of abstract idea and therefore recites an abstract idea.
Regarding claim 6, 13, and 19, the claim limitation, “wherein the processor is configured to select for the guidance request, based on the vehicle information recognized by the image recognition, an information collection pattern from the plurality of kinds of information collection patterns, and collect, based on the selected information collection pattern, the vehicle-related information on the vehicle” in the context of the claim encompasses a user comparing data, selecting a pattern, and collecting information. Since this can be done on a piece of paper and in the mind, this claim falls under the “mental process” grouping of abstract idea and therefore recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 9, and 15 recite “acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle” and “collect from information databases vehicle-related information on the vehicle based on the vehicle information”. These limitations are insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 9, and 15 recite “notify via the communication network the user terminal of a response including at least the ride suitability derived” and “notifies the one or more images to the user terminal via the communication network”. These limitations are insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the step of  “acquire from a user terminal via a communication network a guidance request including at least an intended destination and image data of at least some photographed vehicle” is taught in the prior art reference Moriyama YUTAKA JP2014032615A in Para. 0011. The step of “collect from information databases vehicle-related information on the vehicle based on the vehicle information” is taught in the prior art reference Moriyama YUTAKA in Fig. 8 and steps S2-S6. Accordingly, the step of collecting and acquiring information is a well understood, routine, and conventional activity in the field. Furthermore, the step of “notify via the communication network the user terminal of a response including at least the ride suitability derived” is taught in the prior art reference Moriyama YUTAKA in Para. 0032. Furthermore, the step of  “notifies the one or more images to the user terminal via the communication network” is taught in the prior art reference UEDA KOJI et al. JP2000067163A in Para. 0023. Accordingly, the step of notifying is a well understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. US20200072632A1 discloses concepts for generating navigation instructions for a driver of a vehicle are presented. One example, includes obtaining a current location of the vehicle, a route for the vehicle from the current location to a target destination, and a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver. An object is identified in the captured image. Navigation instructions for the driver are generated based on the current location of the vehicle, the route for the vehicle and the object identified in the captured image. (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669